 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 474 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2011 
Mr. Boswell submitted the following resolution; which was referred to the Committee on Education and the Workforce 
 
RESOLUTION 
Recognizing the valuable contributions of community colleges and encouraging local partnerships with such institutions to train and revitalize the United States workforce, inspire entrepreneurship, educate skilled workers, and invest in local communities. 
 
 
Whereas the students in the United States are ranked 19th in math and 14th in science out of 31 countries, according to the Organization for Economic Cooperation and Development (OECD); 
Whereas an estimated 63 percent of the anticipated job openings from now to 2018 will require strong basic skills in math, science, and other technical areas; 
Whereas there is a broad consensus that the long-term key to the continued economic competitiveness of the United States in an increasingly global and technological economic market is an adequate supply of a high quality workforce in the science, technology, engineering, and math (STEM) fields, with the STEM workforce accounting for more than 50 percent of the Nation’s sustained economic growth; 
Whereas many K–12 students do not receive adequate education, preparation, and exposure to STEM fields, often preventing them from pursuing STEM degrees or careers; 
Whereas the community college system provides affordable, accessible postsecondary options that are often flexible in responding to changing economic, workforce, and industry needs; 
Whereas community colleges can and do partner with secondary education schools to improve STEM training and access, as seen with secondary high schools and with businesses to provide degree programs better matched with employer needs; 
Whereas the community college system already has an impact on the education of STEM professionals, as 44 percent of students receiving bachelors or masters degrees in STEM fields attended a community college at some point in their careers; 
Whereas an educated workforce is a key element of a strong labor market, innovation, United States production, and its economic vitality; and 
Whereas community colleges and partnerships with community colleges present some of the best options for addressing the current and anticipated shortage in the STEM-trained and skilled workforce: Now, therefore, be it 
 
That the House of Representatives recognizes the valuable contributions of community colleges toward revitalizing, inspiring, and training the United States workforce. 
 
